Citation Nr: 0922279	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  98-07 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1966 to April 
1968.  The Veteran's awards and decorations include, but are 
not limited to, a Purple Heart and a Combat Infantryman 
Badge.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The Board denied the appeal in 
January 2002.  The United States Court of Appeals for 
Veterans Claims (Court) vacated and remanded the Board 
decision in January 2005.  In March 2008, the United States 
Court of Appeals for the Federal Circuit summarily affirmed 
the Court's decision.  The appeal was remanded by the Board 
in September 2008 for additional development that has been 
completed.  


FINDINGS OF FACT

1.  The Veteran was involved in combat during service; he is 
a recipient of the Purple Heart and Combat Infantry Badge.  

2.  The evidence as to whether a medical diagnosis of PTSD 
has been established is essentially in equipoise.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met. 
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal as to the issue of entitlement to service 
connection for PTSD.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and need not be further considered.  

Entitlement to Service Connection for PTSD

In this case, the facts may be briefly summarized.  It is 
recognized that the Veteran served in combat in Vietnam.  He 
was awarded the Purple Heart for wounds received in action in 
Vietnam and he was awarded the Army Commendation Medal for 
heroism he exhibited under hostile fire in that country.  
This is conclusive evidence of the presence of in-service 
stressors.  The Veteran contends that he developed PTSD as a 
result of his combat stressors.

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f). See also Cohen v. Brown, 10 Vet. App. 128 (1997).

A "clear" diagnosis of PTSD is no longer required.  Rather, a 
diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).  The United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone." Cohen, 10 Vet. App. 128, 140-141 (1997).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f)(1). See also 38 U.S.C.A. § 
1154(b).  The ordinary meaning of the phrase "engaged in 
combat with the enemy," as used in 38 U.S.C. § 1154(b), 
requires that a Veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  The issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) must be 
resolved on a case-by-case basis. See VAOPGCPREC 12-99 
(October 18, 1999).  

Where is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt. 38 U.S.C.A. 
§ 5107 (West 2002).  Indeed, in Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court of Appeals for Veterans Claims 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim." Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

Here, the Board finds that service connection must be granted 
for PTSD.  The medical evidence in this case includes a 
September 1997 psychiatric evaluation conducted by a private 
physician (psychiatrist), the May 1998 testimony provided by 
a private psychiatrist, private psychiatric progress notes 
dated 2006 to 2007, and the reports of examinations conducted 
for VA purposes in October 1997 and November 2000.  

As for a current diagnosis, the private physicians have 
concluded that the Veteran does has PTSD due to his described 
experiences in Vietnam.  Most recently, in December 2006, 
progress notes from the Veteran's treating psychiatrist 
confirmed an Axis I diagnosis of PTSD, by history.  The 1997 
examination report shows that the examiner reviewed the 
Veteran's traumatic event, discussed how the traumatic event 
was reexperienced through dreams and flashbacks, persistent 
avoidance stimuli, and reviewed persistent symptoms of 
increased arousal.  The examination appears to conform to the 
DSM-IV as required by 38 C.F.R. § 3.340(f).  

Therefore, there is competent private medical evidence of 
record that documents a diagnosis of PTSD and relates it to 
the Veteran's described combat stressors.  The Board does 
acknowledge that some examiners during the pendency of this 
appeal have concluded that the Veteran does not meet the full 
criteria for a diagnosis of PTSD.  However, given the 
aforementioned state of the competent private medical 
evidence of record, the Board finds that application of the 
doctrine of reasonable doubt establishes that this element of 
the claim for PTSD, i.e., a current diagnosis, is met for 
this appeal.  38 U.S.C.A. § 5107.  

As for the alleged stressor, the Board finds the Veteran 
engaged in combat with the enemy, and that the claimed 
stressor is related to that combat.  The Veteran's DD-214 
Form indicates he was awarded the Purple Heart and a Combat 
Infantry Badge (CIB); moreover, personnel records reflect 
that he was awarded the Army Commendation Medal based upon 
heroic actions taken against hostile forces.  The Veteran 
submitted a stressor statement related to his claim that 
included descriptions of witnessing numerous combat deaths, 
including the deaths of several of his commanding officers.  
The Veteran also described being injured by shell fragments 
(the injuries from which he received the Purple Heart) and 
witnessing many others also bleeding and in pain; he reported 
having recurrent nightmares of these incidents.  Given the 
Veteran's receipt of the Purple Heart, CIB, and Army 
Commendation Medal of honor, and considering that his claimed 
stressors are consistent with the circumstances, conditions, 
or hardships of the Veteran's service, and the lack of clear 
and convincing evidence to the contrary, the Veteran's lay 
statements alone establish the occurrence of the claimed in-
service stressors.

As for a nexus, the psychiatrist who examined the Veteran on 
three occasions in 1998 in connection with his PTSD claim 
specifically discussed the stressors in the context of the 
Veteran's PTSD, and found that the Veteran's current symptoms 
are directly related to his war experiences and the stressors 
he was exposed to. See Regional Office Hearing, May 12, 1998.  
In contrast, the October 1997 and November 2000 VA examiners 
could not provide a nexus to service, but partly for the 
reason that a diagnosis of PTSD could not be found.  These 
reports did not discuss the previous diagnosis of PTSD.  As 
discussed above, the Board finds that, at a minimum, the 
evidence is in equipoise and reasonable doubt must be 
afforded to the Veteran.  For these reasons, service 
connection for PTSD is justified.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


